PER CURIAM.
This appeal arises from the final judgment awarding attorney’s fees, costs, and expenses to Appellee/Cross-Appellant Kellogg Brown & Root Services, Inc. (“KBR”) in litigation that was separately appealed to this court. See Panama City-Bay County Airport and Industrial Dist. v. Kellogg Brown & Root Servs., Inc., 1D12-4874.
Because the appellant, Panama City-Bay County Airport and Industrial District (“Airport”), has prevailed in the main appeal, the trial court’s award of prevailing party attorneys’ fees, costs, and expenses in Appellee KBR’s favor must also be reversed. See Jackson v. The Palms of Perdido, LLC, 114 So.3d 1135 (Fla. 1st DCA 2013); Marty v. Bainter, 727 So.2d 1124, 1125 (Fla. 1st DCA 1999) (“[A]n award of attorney’s fees and costs predicated on a reversed or vacated final judgment also must be reversed.”). This decision is without prejudice to KBR’s ability in the future to seek fees, costs, and expenses as the prevailing party in this litigation.1 See Prosperi v.Code, Inc., 626 So.2d 1360, 1363 (Fla.1993) (recognizing the trial court’s discretion “to consider the equities and determine which party has in fact prevailed on the significant issues”).
REVERSED and REMANDED
ROBERTS, WETHERELL AND OSTERHAUS, JJ., concur.

. The parties' contract broadly allows for the prevailing party to recover on "any and all claims actions, damages, losses and costs” and "all costs, expenses, and attorney's fees,” without specifying limits, such as those provided under the Statewide Uniform Guidelines of Taxation of Costs in Civil Cases.